t c summary opinion united_states tax_court malcolm elwood mcclain petitioner v commissioner of internal revenue respondent docket no 10870-00s filed date malcolm elwood mcclain pro_se frederick j lockhart for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all other section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for respondent also determined additions to tax under sec_6651 of dollar_figure for dollar_figure for and dollar_figure for sec_6651 of dollar_figure for and sec_6654 of dollar_figure for and dollar_figure for a substantial number of issues have been resolved and are listed in the stipulation of settled issues filed on date in addition to their mutual agreements the parties have made separate concessions petitioner concedes that his basis in shares of certain federal express corp stock sold in is equal to one-half of the dollar_figure gross_proceeds petitioner concedes all deductions for dependency_exemptions except those for his son his daughter and one stacy brown respondent concedes the additions to tax under sec_6654 for and and respondent concedes the addition_to_tax under sec_6651 for the issues remaining for decision are whether petitioner a is entitled to deductions for dependency_exemptions for his son and daughter for and and for one stacy brown for and b is entitled to losses from various activities reported on schedules c profit or loss from business for all years and c is liable for the addition_to_tax under sec_6651 for failure_to_file timely without reasonable_cause for all years under consideration background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in colorado springs colorado the parties agree that petitioner did not provide respondent with federal_income_tax returns for and until after the notice_of_deficiency was issued petitioner claimed on the returns dependency_exemption deductions for a number of individuals including his son his daughter and for and an individual named stacy brown petitioner’s son and daughter were both over the age of in neither was a full-time_student during the years through both of his children filed tax returns for the years at issue claiming personal exemptions for themselves in or around petitioner retired on disability from his job in computer operations with federal express petitioner bought acres of land originally zoned as agricultural but subsequently rezoned as rural residential during the years under consideration petitioner lived on his property in a mobile home a eaton park double-wide schedule c activities petitioner attached to his tax returns schedules c claiming losses from five different activities automobile restoration for all years board and room rental for all years timber and firewood sales for health food sales and resort for and and oil_and_gas for automobile restoration petitioner bought several automobiles with the expectation of restoring and selling them after the rezoning of his real_estate however the county raised a fuss about the cars and certain building materials he maintained on his property as a result in or petitioner was forced to dispose_of his cars machine tools parts trailers and a good part of his building materials petitioner had an unrestored dodge dart and a chevy pickup truck that he sold at auction in he traded a dodge window van for two electric motors a compressor three windows with aluminum frames and some machine tool equipment in that same year petitioner allowed an individual to remove parts from three nonrunning vehicles in return for an electric hammer drill before he sent the vehicles to the auto wrecking yard another transaction in included the sale of a chevy chevette for dollar_figure plus sales_tax of cents board and room rental petitioner’s mobile home has three bedrooms he also converted an attached heated porch into a bedroom petitioner allowed to stay with him individuals who were friends of his son or daughter or who had previously stayed with him some were minors sometimes as many as seven people lived with him including his son and daughter there were sometimes two or three persons to a bed his guests were people who had been in some sort of misfortune or down and out with nowhere to go as it turned out many of petitioner’s guests were using drugs they did not with a few exceptions pay any rent or do any work to compensate petitioner for their room and board petitioner on his schedule c for board and room rental checked the box for other method_of_accounting and wrote in rent accrued under petitioner’s rent accrued method he kept a running total of the amounts that he thought should have been paid_by each individual in the case of stacy brown petitioner shows an accrual of dollar_figure for but it includes unpaid amounts from and the accruals do not reflect amounts that may have been paid_by work or cash during the respective years for and petitioner claimed bad_debt deductions for unpaid rent petitioner used a method other than the accrual_method for his expenses other schedule c activities there were no sales of timber or firewood with respect to petitioner’s timber and firewood sales activity for because the thing fell apart his venture capital health food and resort enterprise never got off the ground the only items in petitioner’s possession to show his involvement in an oil_and_gas venture were copies of two uncleared checks that he showed to respondent’s counsel before trial discussion the commissioner’s deficiency determinations are presumed correct and taxpayers generally have the burden of proving that the determinations are incorrect rule a 290_us_111 under certain circumstances however sec_7491 may shift the burden to the commissioner with respect to a factual issue affecting liability for tax petitioner did not present evidence or argument that he satisfied the requirements of sec_7491 and therefore the burden_of_proof does not shift to respondent deductions for dependency_exemptions petitioner argues that he is entitled to dependency_exemption deductions for his son and daughter for the years at issue and for stacy brown for and sec_151 allows a taxpayer to claim an exemption deduction for each dependent as defined in sec_152 whose gross_income is less than the exemption_amount a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the dependent’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit is increased to if the child was a student as defined by sec_151 sec_151 petitioner testified that both his children were over the age of in neither was a full-time_student as defined by sec_151 during the years through therefore neither qualifies as a dependent under sec_151 for any of the years at issue petitioner claims stacy brown as a dependent for and petitioner also claims her to have been a renter who owed him for room and board for those same years he claimed a bad_debt deduction for that debt see discussion infra a dependent is defined as an individual over half of whose support for the year was received from the taxpayer or is treated as having been received from the taxpayer sec_152 in order for petitioner to establish that he provided more than half of the support of stacy brown he must first show by competent evidence the total_amounts of support she received from all sources for the years at issue see 56_tc_512 petitioner has not provided evidence of the total amount of support provided for stacy brown for either year at issue except for his own testimony he testified that he provided all her room and board and other support the court is not required to accept petitioner’s self-serving testimony particularly in the absence of corroborating evidence see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 294_f2d_328 4th cir affg 34_tc_845 it is not necessary under sec_152 that an individual be related to the taxpayer to qualify as his dependent however in order for an unrelated individual to qualify as a dependent under sec_152 such individual must live with the taxpayer and be a member of the taxpayer’s household throughout the entire taxable_year of the taxpayer 268_f2d_208 9th cir affg per curiam 30_tc_879 31_tc_1143 sec_1_152-1 income_tax regs petitioner offered no evidence that stacy brown was a member of his household for the entire year of or except for his own testimony the court finds that petitioner has not shown that he is entitled to a dependency_exemption deduction for stacy brown for or schedule c activities petitioner provided to respondent for the years under consideration schedules c for five different activities that petitioner claims were operated as businesses deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 and for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioner in order to show that he was engaged in a trade_or_business must show not only that his primary purpose for engaging in the activity was for income or profit but also that he engaged in the activity with continuity and regularity 480_us_23 with respect to either section however the taxpayer must demonstrate a profit objective for the activity in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable for sec_212 are the same as those used for sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 34_tc_1146 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer’s objective of making a profit must be bona_fide see 84_tc_227 affd without published opinion 782_f2d_1027 3d cir in making this factual determination the court gives greater weight to objective factors than to a taxpayer’s mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs sec_1_183-2 income_tax regs sets forth nine nonexclusive factors that should be considered in determining whether a taxpayer is engaged in a venture with a profit objective they include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits that are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is controlling and the court does not reach its decision by merely counting the factors that support each party’s position see 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs rather the facts and circumstances of the case are determinative see golanty v commissioner supra pincite automobile restoration the only evidence petitioner presented to establish that he operated an automobile restoration activity was a couple of receipts showing trades of vehicles for unrelated items and the sale of unrestored vehicles petitioner also provided evidence that he had advertised for sale a toyota it appears from his testimony that he was forced to dispose_of his automobiles and some equipment because the property where he lived was rezoned by the county it does not appear that petitioner ever started his activity of restoring automobiles startup or preopening expenses are not deductible under either sec_162 or sec_212 93_tc_684 75_tc_424 affd without published opinion 691_f2d_490 3d cir 22_tc_858 deduction of such expenses even if substantiated is specifically denied by sec_195 board and room rental the evidence including petitioner’s testimony leads the court to conclude that petitioner did not conduct his room and board activity primarily with the objective to make a profit petitioner seems to have allowed minors and others to stay in his mobile home on the basis of his perception of their needs and their friendship with his son or daughter most of the individuals were allowed to stay with him without paying rent or board in any form petitioner’s description of his guests as people who had been in some sort of misfortune or down and out with nowhere to go strongly suggests to the court that profit was not the primary purpose for his room and board activity petitioner is clearly a caring and generous person but this activity was conducted neither for profit nor as a business operation other schedule c activities there were no sales of timber or firewood with respect to petitioner’s timber and firewood sales activity for because the thing fell apart his venture capital health food and resort enterprise never got off the ground the only items in petitioner’s possession to show his involvement in an oil_and_gas venture were copies of two uncleared checks that he showed to respondent’s counsel before trial these three activities appear never to have reached the operational stage as with petitioner’s automobile restoration activity startup or preopening expenses are not deductible under either sec_162 or sec_212 hardy v commissioner supra goodwin v commissioner supra pincite polachek v commissioner supra pincite deduction of such expenses even if substantiated is specifically denied by sec_195 additions to tax under sec_6651 respondent bears the burden of production with respect to any addition_to_tax sec_7491 in order to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax 116_tc_438 the parties agree that petitioner did not file timely federal_income_tax returns for and respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 higbee v commissioner supra sec_301_6651-1 proced admin regs petitioner argues that he was unable to file timely returns because of health problems and lost computer data petitioner provided the court with a problem list of health items that he alleges contributed to his inability to file his federal_income_tax returns timely when asked why he did not hire someone to prepare his returns for him petitioner replied i just don’t commit to things i can’t pay for petitioner however testified that he invested dollar_figure by check in his oil_and_gas activity the court finds that petitioner willfully neglected to file timely his federal_income_tax returns for the years at issue respondent’s determination that he is liable for the additions to tax under sec_6651 is sustained to reflect the foregoing decision will be entered under rule
